Exhibit 10.1
SUMMARY OF 2008 BONUS AWARD SCHEDULE
The following summarizes the cash bonuses and bonuses awarded under the Deferred
Bonus Plan of Pinnacle Entertainment, Inc. (the “Company”), to the persons
disclosed as named executive officers in the Company’s 2008 proxy statement,
other than Daniel R. Lee, the Company’s Chairman of the Board and Chief
Executive Officer:

                              2008       2008 Cash     Deferred   Name and Title
  Bonus     Bonus  
Stephen H. Capp
  $ 262,500     $ 112,500  
Executive Vice President and Chief Financial Officer
               
John A. Godfrey
  $ 210,000     $ 90,000  
Executive Vice President, General Counsel and Secretary
               
Alain Uboldi
  $ 231,000     $ 99,000  
Chief Operating Officer
               

Each person’s deferred bonus will be deferred and paid over three years,
one-third on each anniversary of such year’s bonus payment date.

 

